             Case 1:19-cv-11887-PAE Document 9 Filed 05/29/20 Page 1 of 8



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------- X
                                                                          :
TRUSTEES OF THE NEW YORK CITY DISTRICT                                    :
COUNCIL OF CARPENTERS PENSION FUND,                                       :   19 Civ. 11887 (PAE)
WELFARE FUND, ANNUITY FUND, and                                           :
APPRENTICESHIP, JOURNEYMAN RETRAINING,                                    :   OPINION & ORDER
EDUCATIONAL AND INDUSTRY FUND;                                            :
TRUSTEES OF THE NEW YORK CITY                                             :
CARPENTERS RELIEF AND CHARITY FUND;                                       :
CARPENTER CONTRACTOR ALLIANCE OF                                          :
METROPOLITAN NEW YORK; and the NEW YORK                                   :
CITY DISTRICT COUNCIL OF CARPENTERS,                                      :
                                                                          :
                                              Petitioners,                :
                                                                          :
                            -v-                                           :
                                                                          :
STATEWIDE RESTORATION OF NEW YORK, INC.,                                  :
                                                                          :
                                              Respondent.                 :
                                                                          :
------------------------------------------------------------------------- X

 PAUL A. ENGELMAYER, District Judge:

          Petitioners—the Trustees of the New York City District Council of Carpenters Pension

 Fund, Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman Retraining, Educational

 and Industry Fund (the “ERISA Funds”); Trustees of the New York City Carpenters Relief and

 Charity Fund (the “Charity Fund”); Carpenter Contractor Alliance of Metropolitan New York

 (“CAA Metro,” and together with the ERISA Funds and the Charity Fund, the “Funds”); and the

 New York City District Council of Carpenters (the “Union”)—seek confirmation of an

 arbitration award issued against respondent Statewide Restoration of New York, Inc. (“Statewide

 Restoration”). See Dkt. 1 (“Pet.”), Ex. G. (“Award”). Statewide Restoration is an employer

 bound by a project labor agreement and a collective bargaining agreement with the Union. See

 Pet. ¶¶ 8–17. On December 30, 2019 petitioners commenced this action pursuant to Section 301
               Case 1:19-cv-11887-PAE Document 9 Filed 05/29/20 Page 2 of 8



of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185. For the following

reasons, the Court confirms the Award.

I.        Background1

          A.      The Parties and Their Agreements

          The ERISA Funds are multiemployer labor-management trust funds organized and

maintained pursuant to ERISA. Pet. ¶ 4. The Charity Fund was established under the Internal

Revenue Code, 26 U.S.C. § 501(c)(3). Id. ¶ 5. CAA Metro is a not-for-profit corporation. Id.

¶ 6. The Union is a labor organization that represents employees working in an industry

affecting commerce as defined by Section 501 of the LMRA. Id. ¶ 7. Statewide Restoration is

an “employer” in an industry affecting commerce and maintained this status at all times relevant

to this lawsuit. Id. ¶ 8.

          On approximately August 7, 2017, Statewide Restoration entered into a project

agreement with the Union. Id. ¶ 9. Under the project agreement, Statewide Restoration became

bound to all provisions in the Independent Building Construction Agreement with the Union (the

“CBA”). Id. ¶¶ 10–12. The CBA became effective for Statewide Restoration as of August 17,

2017. Award at 2. On approximately March 28, 2018, Statewide Restoration executed an

extension and compliance agreement, which extended the term of the CBA. Pet. ¶ 16. Thus, at

all relevant times, Statewide Restoration was bound to the CBA. Id. ¶ 17. The CBA requires

Statewide Restoration to pay contributions to the Funds for all work performed under the project

agreement within the trade and geographical jurisdiction covered by the CBA, id. ¶ 19; to submit

to audits by the Funds to determine whether the necessary contributions were remitted, id. ¶ 20;

and to abide by the policies, rules, and regulations adopted by the Funds’ Trustees, id. ¶ 21. The


1
    The following undisputed facts are derived from the Petition and the exhibits attached thereto.

                                                   2
             Case 1:19-cv-11887-PAE Document 9 Filed 05/29/20 Page 3 of 8



CBA also provides that in the event “any dispute or disagreement arise[s] between the parties

hereto . . . concerning any claim arising from payments to the Fund of principal and/or interest

which is allegedly due, either party may seek arbitration of the dispute before the impartial

arbitrator.” Id. ¶ 23.

        As a participating employer with the Funds, Statewide Restoration was also bound under

the CBA to the terms of a Revised Statement of Policy for Collection of Employer Contributions

(the “Collection Policy”). Id. ¶ 22. In the event of legal action, the CBA and the Collection

Policy provide that the employer shall pay to the Funds all unpaid contributions due, interest on

such unpaid contributions at Citibank’s prime rate plus 2%, liquidated damages in the amount of

20% of the unpaid contributions, and reasonable attorneys’ fees and costs. Id. ¶ 25. The

Collection Policy further states that “[i]nterest shall continue to accrue to the date when payment

of the delinquent contribution is received.” Id. ¶ 26.

        B.      The Arbitration Award

        Petitioners conducted an audit of Statewide Restoration’s books and records for the

period between August 17, 2017 and September 25, 2018. Id. ¶ 27. The audit revealed that

Statewide Restoration had failed to remit all required contributions to the Funds during that

period, prompting this dispute. Id. ¶ 28. Petitioners initiated arbitration proceedings before

arbitrator Roger E. Maher, who sent notice of the scheduled hearing to Statewide Restoration by

regular and certified mail. Id. ¶ 29. Despite being notified of the arbitration, Statewide

Restoration did not appear. Award at 1–2.

        Petitioners presented evidence of the audit they conducted and the associated delinquent

contributions. Id. at 2. On July 30, 2019, arbitrator Maher issued the Award, finding that, based

“[u]pon the substantial and credible evidence of the case as a whole,” Statewide Restoration

owed the Funds the delinquent contributions. Id. Maher directed Statewide Restoration to pay
                                                 3
            Case 1:19-cv-11887-PAE Document 9 Filed 05/29/20 Page 4 of 8



to the Funds a total of $91,069.93, comprising delinquent contributions, interest, liquidated

damages, late payment interest, costs, and fees. Id. at 3.

       C.      This Action

       On December 30, 2019, after Statewide Restoration failed to comply fully with

petitioners’ demand for the Award amount, petitioners filed this action seeking to confirm the

Award. Dkt. 1. On January 15, 2020, petitioners effected service, making the deadline for an

answer February 5, 2020. Dkt. 8. Statewide Restoration has not formally opposed the Petition

or otherwise filed any documents in this matter.

II.    Discussion

       A.      Applicable Legal Standards

       “Arbitration awards are not self-enforcing”; “they must be given force and effect by

being converted to judicial orders by courts.” Power Partners MasTec, LLC v. Premier Power

Renewable Energy, Inc., No. 14 Civ. 8420 (WHP), 2015 WL 774714, at *1

(S.D.N.Y. Feb. 20, 2015) (quoting D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 104

(2d Cir. 2006)). The Federal Arbitration Act provides a “‘streamlined’ process for a party

seeking ‘a judicial decree confirming an award.’” Salzman v. KCD Fin., Inc., No. 11 Civ. 5865

(DLC), 2011 WL 6778499, at *2 (S.D.N.Y. Dec. 21, 2011) (quoting Hall St. Assocs. v. Mattel,

Inc., 552 U.S. 576, 582 (2008)).

       “Normally, confirmation of an arbitration award is a summary proceeding that merely

makes what is already a final arbitration award a judgment of the court, and the court must grant

the award unless the award is vacated, modified, or corrected.” D.H. Blair, 462 F.3d at 110

(citation and internal quotation marks omitted). In this Circuit, “[t]he showing required to avoid

summary confirmation of an arbitration award is high.” Willemijn Houdstermaatschappij, BV v.

Standard Microsys. Corp., 103 F.3d 9, 12 (2d Cir. 1997) (quoting Ottley v. Schwartzberg,

                                                   4
          Case 1:19-cv-11887-PAE Document 9 Filed 05/29/20 Page 5 of 8



819 F.2d 373, 376 (2d Cir. 1987)); see also Duferco Int’l Steel Trading v. T. Klaveness Shipping

A/S, 333 F.3d 383, 388 (2d Cir. 2003) (“It is well established that courts must grant an

[arbitrator’s] decision great deference.”).

       Review of an arbitral award by a district court “is ‘severely limited’ so as not unduly to

frustrate the goals of arbitration, namely to settle disputes efficiently and avoid long and

expensive litigation.” Salzman, 2011 WL 6778499, at *2 (quoting Willemijn, 103 F.3d at 12).

Indeed, “an arbitration award should be enforced, despite a court’s disagreement with it on the

merits, if there is ‘a barely colorable justification for the outcome reached.’” Landy Michaels

Realty Corp. v. Local 32B-32J, Serv. Emps. Int’l Union, 954 F.2d 794, 797 (2d Cir. 1992)

(quoting Andros Compania Maritima, S.A. v. Marc Rich & Co., 579 F.2d 691, 704

(2d Cir. 1978)).

       A motion to confirm an arbitral award against a party that has failed to oppose the motion

is evaluated under the legal standards applicable to a motion for summary judgment. See D.H.

Blair, 462 F.3d at 109–10. To prevail on such a motion, the movant must “show[] that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). In making this determination, the court must view all facts “in the

light most favorable” to the non-moving party. Tolan v. Cotton, 572 U.S. 650, 657 (2014)

(citations omitted). In determining whether there are genuine issues of material fact, the court is

“required to resolve all ambiguities and draw all permissible factual inferences in favor of the

party against whom summary judgment is sought.” Johnson v. Killian, 680 F.3d 234, 236

(2d Cir. 2012) (quoting Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)).

       “Even when a motion for summary judgment is unopposed, the district court is not

relieved of its duty to decide whether the movant is entitled to judgment as a matter of law.”



                                                  5
            Case 1:19-cv-11887-PAE Document 9 Filed 05/29/20 Page 6 of 8



Vt. Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 242 (2d Cir. 2004); see also Amaker v.

Foley, 274 F.3d 677, 681 (2d Cir. 2001). In reviewing an unopposed motion for confirmation of

an arbitration award, a court:

       may not grant the motion without first examining the moving party’s submission
       to determine if it has met its burden of demonstrating that no material issue of fact
       remains for trial. If the evidence submitted in support of the summary judgment
       motion does not meet the movant’s burden of production, then summary judgment
       must be denied even if no opposing evidentiary matter is presented.

D.H. Blair, 462 F.3d at 110 (emphasis in original) (quoting Vt. Teddy Bear Co., 373 F.3d at 244).

Where “[t]here is no indication that the arbitration decision was made arbitrarily, exceeded the

arbitrator’s jurisdiction, or otherwise was contrary to law . . . a court must grant an order to

confirm an arbitration award upon the timely application of a party.” Herrenknecht Corp. v. Best

Rd. Boring, No. 06 Civ. 5106 (JFK), 2007 WL 1149122, at *2 (S.D.N.Y. Apr. 16, 2007) (citing

9 U.S.C. § 9; Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176 (2d Cir. 1984)).

       B.      Confirmation of the Arbitral Award

       On the basis of the Award, and on the very limited review that is appropriate, the Court

finds that summary judgment is warranted, as petitioners have shown there is no material issue of

fact in dispute. The arbitrator acted within the scope of the authority granted him by the parties,

and found “substantial and credible evidence” that Statewide Restoration was required to make

certain payments to the Funds, and that it failed to do so, as revealed by evidence submitted by

petitioners at the arbitration hearing. Award at 2–3. From this, the Court concludes that there is

at least a “barely colorable justification for the outcome reached,” and, by all indications, a more

than colorable one. Landy Michaels Realty Corp., 954 F.2d at 797 (citation and internal

quotation marks omitted). Accordingly, the Court confirms the Award in favor of petitioners, for

a total amount of $91,069.93.



                                                  6
            Case 1:19-cv-11887-PAE Document 9 Filed 05/29/20 Page 7 of 8



       C.      Attorneys’ Fees Associated with this Action

       Independent of the fee component of arbitrator Maher’s Award, petitioners also request

fees and costs incurred in bringing the instant Petition. Pet. ¶¶ 36–44. Petitioners have included

contemporaneous time sheets in support of their Petition. See Pet., Ex. H. Absent statutory

authority, however, the Court ordinarily may not grant an application for attorneys’ fees. Trs. of

N.Y.C. Dist. Council of Carpenters Pension Fund v. Dejil Sys., Inc., No. 12 Civ. 005 (JMF),

2012 WL 3744802, at *4 (S.D.N.Y. Aug. 29, 2012) (citing Abondolo v. Jerry WWHS Co., Inc.,

829 F. Supp. 2d 120, 130 (E.D.N.Y. 2011)) (parties not necessarily entitled to fees and costs

associated with bringing petition to confirm arbitration award for recovery of delinquent

contributions); Laundry, Dry Cleaning Workers & Allied Indus. Health Fund v. Stainless

Partners, Inc., No. 07 Civ. 3542 (CPS), 2007 WL 3232260, at *3 n.4 (E.D.N.Y. Oct. 31, 2007)

(denying request for attorneys’ fees where petitioners failed to submit any time records). Section

301 of the LMRA does not provide such authority.

       In the absence of such authority, the Court may nonetheless award attorneys’ fees under

its inherent equitable powers when opposing counsel acts in bad faith. See Dejil Sys.,

2012 WL 3744802, at *4. Petitioners, however, have not provided evidence upon which the

Court could find bad faith here. Accordingly, the Court does not award fees and costs associated

with bringing the Petition.

       D.      Post-Judgment Interest

       Petitioners also seek post-judgment interest. Pet. ¶ 32. Such interest “shall be allowed

on any money judgment in a civil case recovered in a district court . . . at a rate equal to the

weekly average 1-year constant maturity Treasury yield, as published by the Board of Governors

of the Federal Reserve System, for the calendar week preceding the date of the judgment.”

28 U.S.C. § 1961(a). Awards of post-judgment interest under § 1961 are mandatory. See

                                                  7
             Case 1:19-cv-11887-PAE Document 9 Filed 05/29/20 Page 8 of 8



Cappiello v. ICD Publ’ns, Inc., 720 F.3d 109, 113 (2d Cir. 2013) (collecting cases). An order

confirming an arbitral award is to be “docketed as if it was rendered in an action,” and “have the

same force and effect, in all respects, as, and be subject to all the provisions of law relating to, a

judgment in an action; and it may be enforced as if it had been rendered in an action in the court

in which it is entered.” 9 U.S.C. § 13. Accordingly, § 1961 applies to actions to confirm arbitral

awards. See, e.g., Westinghouse Credit Corp. v. D’Urso, 371 F.3d 96, 101–02 (2d Cir. 2004)

(awarding post-judgment interest in arbitration case). The Court therefore also awards interest to

accrue from the date judgment is entered until payment is made.

                                          CONCLUSION

       For the reasons stated above, the Court confirms the Award in favor of petitioners and

issues judgment in the amount of $91,069.93, plus post-judgment interest pursuant to 28 U.S.C.

§ 1961(a).

       The Court respectfully requests that the Clerk of Court close this case.

       SO ORDERED.

                                                                PaJA.�
                                                               ____________________________
                                                               Paul A. Engelmayer
                                                               United States District Judge


Dated: May 29, 2020
       New York, New York




                                                   8
